Order issued February 25, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                        ________________________________________

                                   No. 05-13-01052-CR
                        ________________________________________

                          RONALD TERRELL FLOYD, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Bridges, Fillmore, and Brown

       Based on the Court’s opinion of this date, we GRANT the September 12, 2014 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Ronald Terrell Floyd, TDCJ No. 01880500, Dallas Transitional Center, 899 No. Stemmons Fwy,

Dallas, Texas, 75207.


                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE